Mr. Justice Higbee delivered the opinion of the court. 3. In suban ce, § 895a* — when evidence as to habits of insured is admissible. In an action on a mutual death benefit certificate, in which the defense is a violation of a provision of the certificate that no benefit shall be payable if death is due to the intemperate use of intoxicating liquor, evidence that deceased was formerly not addicted to the intemperate use of intoxicating liquor is admissible. 4. Insurance — when burden on defendant to show that death of insured was due to intemperate use of liquor not shifted. The burden incumbent on defendant, in an action on a mutual death benefit certificate, to show that deceased met his death as the result of the intemperate use of intoxicating liquors is not shifted by the fact that the proofs of death contain the coroner’s verdict that deceased came to his death from “exposure by being under the influence of alcohol.” 5. Appeal and ebbob, § 1241* — when party may not complain of error in instruction. A party may not complain of error in an instruction where the same principle is embodied in an instruction given at his own request. 6. Appeal and ebbob, § 1561* — when refusal of instructions is harmless error. It is harmless error to refuse requested instructions covered by the main charge. McBride, J., took no part in the consideration and decision of this case in this court.